           Case 2:18-cv-04944-PBT Document 21 Filed 01/06/20 Page 1 of 9



                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MICHAEL ERBY, on behalf of himself and                :
all others similarly situated,                        :
                                                      :
                        Plaintiff,                    :             CIVIL ACTION
                                                      :
                 v.                                   :             NO. 18-4944
                                                      :
ALLSTATE FIRE AND CASUALTY                            :
INSURANCE CO.,                                        :
                                                      :
                        Defendant.                    :

                                             ORDER

         AND NOW, this __6th__ day of January, 2020, upon consideration of Defendant’s

Motion to Dismiss (ECF No. 14), Plaintiff’s Response thereto (ECF No. 17), and Defendant’s

Reply (ECF No. 20), IT IS HEREBY ORDERED AND DECREED, that Defendant’s Motion

to Dismiss is GRANTED IN PART, and DENIED IN PART. Count I alleging a breach of

contract and Count IV alleging a violation of the MVPDAA are DISMISSED WITH

PREJUDICE. Counts II alleging unjust enrichment and Count III alleging a violation of the

UTPCPL remain. i


                                                                    BY THE COURT


                                                             /s/ Petrese B. Tucker
                                                             ____________________________
                                                             Hon. Petrese B. Tucker, U.S.D.J.
   i
       Before the Court is Allstate’s Motion to Dismiss. The Motion is granted with respect to

Counts I and IV and denied with respect to Counts II and III. The Court’s reasoning is explained

below.




                                                 1
            Case 2:18-cv-04944-PBT Document 21 Filed 01/06/20 Page 2 of 9




  I.   Factual and Procedural Background

    This case arises out of an automobile accident between Michael Erby (“Plaintiff”) and a

driver insured by Allstate (“Defendant”) on August 25, 2016. Am. Compl. ¶ 5, ECF No. 7.

Because of the accident, Defendant estimated that the cost of repairing Plaintiff’s Honda Accord

exceeded the cost to replace his car. Am. Compl. ¶ 7. Therefore, Defendant conducted a market

valuation report for the vehicle, estimating it to be worth more than $18,000.00. Am. Compl. ¶

8. In addition to the estimated value of the vehicle, Defendant offered Plaintiff a $900

adjustment to reflect a higher negotiated value of Plaintiff’s vehicle and $60 for a Department of

Motor Vehicle Administration fee. Am. Compl. ¶ 9, Ex. A. Plaintiff accepted Defendant’s offer

for $19,104.50 in exchange for the title to his vehicle in November 2016. Am. Compl. ¶ 8, Ex.

A, Ex. B.

    On October 12, 2018, Plaintiff filed suit in the Court of Common Pleas of Philadelphia

County on behalf of himself and similarly situated people. See Notice of Removal, ECF No. 1.

Defendant removed the case to the Eastern District of Pennsylvania on November 14, 2018 and

moved to dismiss the Complaint on January 4, 2019. See Notice of Removal; Mot. Dismiss,

ECF No. 5. Defendant removed the case because it met the requirements for federal jurisdiction

established in the Class Action Fairness Act. 28 U.S.C. § 1332(d). Namely, the dispute appears

to: (1) exceed 100 putative class members, (2) have minimal diversity — the Plaintiff is a

resident of Pennsylvania, the Defendant is a Delaware corporation; and (3) exceed $5,000,000.00

as the amount in controversy. Notice of Removal 2–5. Although the Complaint does not

specifically state the putative class size or the amount in controversy, based on Defendant’s

estimates the putative class exceeds 30,000 members and the amount in controversy exceeds

$5,000,000.00 based on Plaintiff’s state legal theories. Notice of Removal 2–5.

                                                 2
           Case 2:18-cv-04944-PBT Document 21 Filed 01/06/20 Page 3 of 9




      Plaintiff then filed an Amended Complaint on behalf of himself and others who are similarly

situated on January 18, 2019. See Am. Compl. In that Complaint, which is the operative

Complaint for the Court’s analysis, the Plaintiff alleges that the Defendant (1) breached its

contract with him, (2) was unjustly enriched, (3) violated Pennsylvania’s Unfair Trade Practices

Act and Consumer Protection Law (“UTPCPL”), and (4) violated Pennsylvania’s Motor Vehicle

Physical Damage Appraiser Act (“MVPDAA”). Am. Compl. ¶¶ 22–51. Plaintiff’s claims arise

from Defendant not paying Plaintiff sales tax in addition to the assessed value of his totaled

automobile in 2016. See Am. Compl. Plaintiff filed suit on behalf of himself, and similarly

situated people who did not receive sales tax from the Defendant when being compensated for

damaged vehicles. See Am. Compl.

      On February 1, 2019, Defendant moved to dismiss Plaintiff’s Complaint. See Motion to

Dismiss, ECF No. 14. Plaintiff filed a Response on March 1, 2019. See Pl. Resp., ECF No. 17.

Defendant then filed a Reply in Support of its Motion to Dismiss on October 21, 2019. ECF No.

21.

      Upon consideration of the briefing supplied by the Parties, the Court GRANTS Defendant’s

Motion to Dismiss for Counts I and IV, Breach of Contract and Violation of the MVPDAA,

respectively. The Court DENIES Defendant’s Motion to Dismiss for Counts II, Unjust

Enrichment, and Count III, Violation of the UTPCPL.


 II.     Legal Standard

      When evaluating a motion to dismiss the Court must accept a plaintiff’s well-pleaded

allegations as true and draw all reasonable inferences in plaintiff’s favor. Mann v. Brenner, 375

Fed. Appx. 232, 235 (3d Cir. 2010). Under the Federal Rules of Civil Procedure, a plaintiff need

only assert a short, plain statement of the claim showing that he is entitled to relief. Fed. R. Civ.
                                                  3
           Case 2:18-cv-04944-PBT Document 21 Filed 01/06/20 Page 4 of 9




P. 8(a)(2); True Position, Inc. v. LM Ericsson Telephone Co., 899 F. Supp. 2d 356, 359 (E.D. Pa.

2012). To survive a motion to dismiss, a plaintiff must allege facts sufficient to make his

asserted claims plausible. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).


III.     Analysis

   Based on the Parties’ submissions to the Court, Defendant’s Motion to Dismiss is granted in

part and denied in part. Each claim is discussed in turn below.

    A.    Count I: Breach of Contract

    The Court grants Defendant’s Motion to Dismiss Count I of Plaintiff’s Complaint because

Pennsylvania law does not allow regulations to be incorporated into contracts.

    Plaintiff alleges that Defendant breached the contract between the Parties by not including

sales tax when paying Plaintiff the value of the totaled car. See Am. Compl. ¶¶ 22–31. Plaintiff

contends that a contract was formed when the Parties signed the Release of Title, which

exchanged Plaintiff’s ownership of the Honda Accord automobile for a $19,104.50 payment

from Defendant. Pl. Resp. at 8. Plaintiff also contends that 31 Pa. Code § 63.3(e)(4), which

requires the reimbursement of sales tax for appraisals of physically damage vehicles, should be

deemed incorporated into the contract. Pl. Resp. at 8–10.

    Defendant, on the other hand, argues that there is no enforceable contract between the Parties

because the Plaintiff was not insured by Defendant. Mot. Dismiss at 8. Further, Defendant

contends that even if the Release of Title is deemed to be an enforceable contract, because the

Plaintiff relies on a regulation instead of a statute, the provision requiring the payment of sales

tax should not be deemed incorporated in the contract. Mot. Dismiss at 8.

    Under Pennsylvania law, a plaintiff pursuing a breach of contract claim must establish (1) the

existence of a contract, (2) defendant breached a duty imposed by the contract, and (3) resulting
                                                  4
          Case 2:18-cv-04944-PBT Document 21 Filed 01/06/20 Page 5 of 9




damages. McShea v. City of Phila., 995 A.d 334, 340 (Pa. 2010). Plaintiff’s claim fails because

he is unable to establish that Defendant breached a duty imposed by the contract.

   Plaintiff argues that 31 Pa. Code § 62.3 should be incorporated into the Title Release contract

and require Defendant to pay Plaintiff the sales tax on the assessed value of the totaled

automobile. Pl. Resp. at 9. Plaintiff points to Liss & Marion to support his proposition that

statutory enactments in existence at the time a contract is formed should be deemed incorporated

into the contract, regardless of whether the provision is expressly referred to in the contract. 983

A.2d. 652 (Pa. 2009); Pl. Resp. at 9. However, in Liss & Marion (along with the other case law

on which Plaintiff relies) the court discusses statutes passed by legislatures, not regulations

implemented by administrative agencies. 31 Pa. Code § 62.3, which requires compensation for

sales tax in addition to the assessed value of damaged automobiles is the latter — a state

regulation promulgated by the Pennsylvania Insurance Department. Pennsylvania courts do not

incorporate regulations into contracts. See Santos v. Ins. Placement Facility of Pa., 626 A.2d

1177, 1179 (Pa. Super. Ct. 1993) (“we do not believe that regulations adopted pursuant to the

UIPA may be the basis for a judicially created expansion of an insured’s ability to abrogate

portions of the policy”); see also Greiner v. Erie Ins. Exch., 2000 WL 33711041, at *4 (Pa. Com.

Pl. Nov. 13, 2000) (“While Pennsylvania’s substantive laws are deemed incorporated into an

insurance contract, the regulations issued pursuant to the UIPA are not.”). Therefore, because

the Court finds that 31 Pa. Code § 62.3 is not incorporated into the Title Release contract,

Plaintiff cannot sustain a claim for a breach of contract. Defendant’s Motion to Dismiss Count I

is GRANTED.




                                                 5
          Case 2:18-cv-04944-PBT Document 21 Filed 01/06/20 Page 6 of 9




   B. Count II: Unjust Enrichment

   The Court finds that the Plaintiff has sufficiently pled Count II for unjust enrichment. Count

II alleges that Defendant was unjustly enriched because Plaintiff gave the Defendant title to the

Honda Accord in exchange for a payment that did not include the sales tax in addition to the

value of the totaled vehicle. Am. Compl. ¶¶ 32–39.

   To make out a claim for unjust enrichment, a plaintiff must prove that: (1) there was a benefit

conferred on the defendant by the plaintiff; (2) the defendant appreciated the benefit; and (3) the

defendant accepted and retained the benefit under circumstances that would make it inequitable

for the defendant to retain the benefit without payment to the plaintiff. Allegheny Gen. Hosp. v.

Philip Morris Inc., 228 F.3d 429, 447 (3d Cir. 2000).

   Defendant argues that Plaintiff’s claim should be dismissed because Plaintiff has not argued

that there was a benefit conferred upon Defendant and there is no allegation that the Plaintiff was

paid less than fair market value for the damaged vehicle. Mot. Dismiss at 11. Plaintiff, on the

other hand, argues that Defendant was unjustly enriched when it retained the title of Plaintiff’s

Honda Accord without reimbursing the Plaintiff for the sales tax. Accepting all allegations in

favor of Plaintiff, the Court finds that Plaintiff has sufficiently pled a case for unjust enrichment.

Plaintiff claims to have provided a benefit to the Defendant which the Defendant appreciates —

the title to the Honda Accord. Further, Plaintiff alleges that Defendant did not provide Plaintiff

with an adequate payment as required by regulation, in exchange for the title of the car. This

allegation, accepted as true, creates circumstances in which it would be inequitable for

Defendant to retain the benefit without proper payment. Therefore, Defendant’s Motion to

Dismiss Count II for unjust enrichment is DENIED.




                                                  6
          Case 2:18-cv-04944-PBT Document 21 Filed 01/06/20 Page 7 of 9




   C. Count III: Violation of the UTPCPL

   In Count III, the Plaintiff alleges that Defendant violated the UTPCPL by reimbursing

Plaintiff in an “unfair manner” and “deceptive[ly]” failing to pay sales tax on vehicles that were

subject to total loss. Am. Compl. ¶¶ 40–45. The Court finds that Plaintiff has adequately pled

that Defendant violated the UTPCPL.

   Pennsylvania’s UTPCPL is intended to protect consumers from unfair or deceptive practices

or acts. Balderson v. Medtronic Sofamor Danek, Inc. 152 F. Supp. 2d. 772, 776 (E.D. Pa. 2001).

The UTPCPL endows “any person who purchases or leases goods or services . . . and thereby

suffers any ascertainable loss of money or property . . . [to] bring a private action to recover

actual damages.” 73 P.S. § 9.2(a). Pennsylvania courts construe the UTPCPL liberally to

achieve its goal of protecting the consumers of the Commonwealth against fraud and unfair or

deceptive business practices. Commonwealth by Shapiro v. Golden Gate Nat’l Senior Care,

LLC, 194 A.3d 1010, 1023 (Pa. 2018).

   Defendant moves to dismiss Count III, arguing that Plaintiff was not the insured party and is

therefore not a purchaser. As a result, Defendant argues that Plaintiff cannot sue under the

UTPCPL. Mot. Dismiss at 12. In response, Plaintiff argues that the Defendant provided him a

service — the appraisal of his car, thereby affording him protection under the UTPCPL. The

Court agrees that Defendant provided Plaintiff a service for which he ultimately compensated

and therefore, Plaintiff can adequately plead Defendant violated the UTPCPL. As a result, the

Court finds that the Plaintiff can bring a claim under the UTPCPL. Defendant’s Motion to

Dismiss Count III is DENIED.




                                                  7
          Case 2:18-cv-04944-PBT Document 21 Filed 01/06/20 Page 8 of 9




    D. Count IV: Violation of the MVPDAA

    The Court dismisses Count IV of Plaintiff’s Complaint because the MVPDAA does not

afford Plaintiff a private right of action. In Count IV, Plaintiff alleges that the Defendant

violated the MVPDAA by not including the sales tax when appraising Plaintiff’s car.

    The MVPDAA allows the Pennsylvania Insurance Commissioner to adopt regulations related

to motor vehicle damage appraisals. See 63 P.S. § 860. Pursuant to that power, the Pennsylvania

Insurance Department issued 31 Pa. Code § 62.3, which requires the reimbursement of sales tax

for appraisals of physically damage vehicles. Plaintiff therefore, contends that Defendant should

be liable for not accounting for sales tax when reimbursing him for damage to his car. Am.

Compl. ¶ 47–51.

    Defendant argues that Plaintiff’s MVPDAA claim should be dismissed because the

MVPDAA does not create a private right of action for consumers, including Plaintiff. When

considering whether a statute implies a private right of action, the Court analyzes: (1) whether a

plaintiff is a member of a class that the statute was intended to protect, (2) whether there is an

indication of legislative intent to create a private right of action, and (3) whether it is consistent

with the underlying purpose of the legislative scheme to apply such a remedy to Plaintiff.

Schappell v. Geico, 934 A.2d 1184, 1189 (Pa. 2007). Although the Plaintiff seems to be a

member of the class that the MVPDAA was designed to protect, the statute indicates that the

Insurance Commissioner, not private individuals, were empowered to vindicate rights under this

legislation. 63 P.S. § 860 (“The Insurance Commissioner is hereby charged with the . . .

enforcement of this act.”). In addition, the statute criminally penalizes violations of the

MVPDAA, which further indicates that the statute was designed to be enforced by the State, not




                                                   8
         Case 2:18-cv-04944-PBT Document 21 Filed 01/06/20 Page 9 of 9




private individuals. 63 P.S. § 859 (“Any person who violates any of the provisions of this act is

guilty of a misdemeanor.”).

   Because the legislative scheme indicates that individuals are not afforded a private right of

action under the MVPDAA, Defendant’s Motion to Dismiss Count IV is GRANTED.




                                                9
